Citation Nr: 0204656	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for maxillary 
sinusitis.

3.  Entitlement to an initial compensable evaluation for a 
right calcaneal spur.

[The issues of entitlement to an increased evaluation for 
hypertensive cardiovascular disease, status post aortic valve 
replacement and single vessel coronary artery bypass graft; 
entitlement to an increased evaluation for gouty arthritis 
involving the knees, wrists, right hip, and right foot; and 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities will be addressed in a forthcoming decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
September 1953 and from July 1958 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in April and August of 1998.

The veteran's appeal also includes the issues of entitlement 
to an increased evaluation for hypertensive cardiovascular 
disease, status post aortic valve replacement and single 
vessel coronary artery bypass graft; entitlement to an 
increased evaluation for gouty arthritis involving the knees, 
wrists, right hip, and right foot; and entitlement to a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities.  These issues will be 
addressed in a forthcoming decision.  The Board has 
determined that further development is needed with regard to 
these claims, and this development will be accomplished by 
the Board in accordance with the newly enacted provisions of 
38 C.F.R. § 19.9.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002).  The forthcoming decision will also address the fact 
that the veteran has submitted a Notice of Disagreement with 
the RO's January 2002 denial of entitlement to service 
connection for diabetes mellitus.

In a February 2002 submission, the veteran indicated that he 
was seeking entitlement to service connection for post-
traumatic stress disorder (PTSD).  This matter is therefore 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The most severe hearing loss findings during the pendency 
of this appeal have been average pure tone thresholds of 54 
decibels for the right ear and 46 decibels for the left ear, 
and speech recognition scores of 94 percent for the right ear 
and 92 percent for the left ear.

3.  The veteran's maxillary sinusitis is no more than mild in 
degree and has not been shown to be productive of one or two 
incapacitating episodes, or three to six non-incapacitating 
episodes, per year.

4.  The veteran's right calcaneal spur is productive of 
symptoms that are no more than mild in degree, and the 
veteran's right heel pain appears to have been alleviated 
with the use of an insert.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.85, 4.86 (2001); 38 C.F.R. § 4.85 
(1998); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to a compensable evaluation 
for maxillary sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The criteria for entitlement to an initial compensable 
evaluation for a right calcaneal spur have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records of all reported medical treatment for 
the disabilities addressed in this decision.  Furthermore, 
the RO has afforded the veteran comprehensive VA examinations 
for each of these disabilities, with the most recent 
examinations conducted between September and October of 2000.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as he was 
informed of the need for such evidence in the Statement of 
the Case issued in December 1998 and the Supplemental 
Statements of the Case issued in September 1999 and August 
2001.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001). 

The Board further notes that the veteran was informed of the 
new provisions of 38 U.S.C.A. §§ 5103 and 5103A in an August 
2001 Supplemental Statement of the Case.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

II.  Bilateral hearing loss

In a March 1975 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis of service 
medical records showing bilateral high frequency hearing 
loss.  A zero percent evaluation was assigned, effective from 
November 1974.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran's September 1997 VA audiological examination 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
60
LEFT
10
20
30
50
65

The average pure tone thresholds were 46 decibels in the 
right ear and 41 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  The examiner noted 
that these results were indicative of moderate essentially 
sensorineural hearing loss, with abnormal thresholds from 
250-8000 Hertz in the right ear; and moderate sensorineural 
hearing loss, with abnormal thresholds from 2000-8000 Hertz 
in the left ear.

A July 1998 VA treatment record indicates that the veteran 
had mild to profound sensorineural hearing loss from 250-8000 
Hertz, with slightly reduced word recognition ability, in the 
right ear; and mild to profound sensorineural hearing loss, 
with abnormal thresholds at and above 2000 Hertz and mildly 
reduced word recognition ability, in the left ear.  The 
examiner noted that there had been "[n]o significant change 
in hearing since 9-10-97."  However, no detailed 
audiological evaluation results were provided.

The veteran's April 1999 VA audiological examination revealed 
the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
50
60
LEFT
15
25
35
55
70

The average pure tone thresholds were 50 decibels in the 
right ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The examiner noted 
that these results were indicative of moderate sensorineural 
hearing loss, with abnormal thresholds from 500-8000 Hertz in 
the right ear; and moderate sensorineural hearing loss, with 
abnormal thresholds from 2000-8000 Hertz in the left ear.

During his August 2000 RO hearing, the veteran indicated that 
he had been issued a hearing aid and that his hearing had 
worsened to the extent that he frequently had to ask others 
to repeat themselves.

The veteran's October 2000 VA audiological examination 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
65
LEFT
10
25
35
55
70

The average pure tone thresholds were 54 decibels in the 
right ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The examiner noted 
that these results were indicative of mild to profound 
sensorineural hearing loss from 500-8000 Hertz in the right 
ear and mild to severe sensorineural hearing loss from 2000-
8000 Hertz in the left ear.

During his March 2002 Travel Board hearing, the veteran 
testified that he had trouble understanding what people were 
saying and that "the high frequency's gone."

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2001).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2001)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2001).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (2000)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2001).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (2001); 38 C.F.R. §§ 4.85, 4.85a (1998); see also 64 
Fed. Reg. 25202-25210 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a more recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is found to be a liberalizing 
provision, as compared to the prior law or regulation, the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2001).  The veteran's hearing 
loss disability does not fit either of these patterns, 
however.

In this case, the Board notes that the most severe hearing 
loss findings during the pendency of this appeal have been 
average pure tone thresholds of 54 decibels for the right ear 
and 46 decibels for the left ear, and speech recognition 
scores of 94 percent for the right ear and 92 percent for the 
left ear.  All of these findings come from the October 2000 
VA examination except for the speech recognition score for 
the right ear, which comes from the September 1997 VA 
examination.  These results equate to level "I" hearing 
under Table VI of 38 C.F.R. § 4.85 (2001); as applied to 
Table VII, these findings result in a zero percent 
evaluation.

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher current evaluation, such as recent 
audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation, and the 
preponderance of the evidence is therefore against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

III.  Maxillary sinusitis

In a March 1975 rating decision, the RO granted service 
connection for maxillary sinusitis on the basis of in-service 
treatment for sinus symptoms.  A zero percent evaluation was 
assigned, effective from November 1974.  This evaluation has 
since remained in effect and is at issue in this case.

During his September 1997 VA general medical examination, the 
veteran reported that he had suffered from sinusitis for at 
least 30 years.  Upon examination, diminished breath sounds 
were noted, but no specific nose or sinus abnormalities were 
shown.  The pertinent impression was a history of sinusitis.  

The veteran again reported sinusitis for at least 30 years 
during his July 1998 VA general medical examination.  As in 
September 1997, the examination revealed diminished breath 
sounds, but no specific nose or sinus abnormalities were 
indicated.  The relevant impression was a history of 
sinusitis.

During his April 1999 VA nose and sinus examination, the 
veteran complained of sinus pain, pressure, green/black 
discharge, and crusting.  The use of Vancenase was noted.  
The examination revealed the tympanic membranes to be intact 
bilaterally, with no infection.  The nasal cavity 
demonstrated boggy mucosa, with clear exudates.  The septum 
was slightly deviated, and there was greater than 70 percent 
narrowing of the nasal passages.  The sinuses were tender 
over the frontal and maxillary areas, and the oral cavity and 
oropharynx were within normal limits.  Relevant impressions 
included allergic rhinitis and sinusitis.  

In August 1999, the veteran was seen at a VA facility for 
complaints of post-nasal drip and congestion.  Upon 
examination, edematous turbinate were noted.  The impression 
was allergic rhinitis.

At his August 2000 RO hearing, the veteran indicated that his 
sinuses were currently producing a slight headache and that 
was using a spray for this problem.  He stated that he had 
sinus attacks, with a headache and heavy mucus, about once 
per month.

The veteran's September 2000 nose and sinus examination 
revealed the nasal septum to be in the midline, and the nasal 
mucosa appeared to be normal.  No unusual secretion was 
noted.  The pertinent diagnosis was allergic rhinitis and 
sinusitis, under good medical control.

During his March 2002 Travel Board hearing, the veteran 
testified that he would spray his nose with Vancenase every 
morning, which helped his breathing.  The occasional use of 
antihistamines was also described.  However, the veteran 
indicated that he was not currently receiving medical 
treatment for sinusitis.

The RO has evaluated the veteran's maxillary sinusitis at the 
zero percent rate under 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2001).  Under this section, a zero percent evaluation 
is warranted in cases of sinusitis detected by x-ray only.  A 
10 percent evaluation is in order in cases of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is 
appropriate in cases of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

In this case, the Board acknowledges the veteran's complaints 
of such symptoms as sinus pain, pressure, and discharge.  His 
examinations have revealed frontal sinus tenderness and 
narrowing of the nasal passages.  However, the veteran has 
not received frequent treatment specifically for this 
disorder beyond his VA examinations, and his examiners have 
not suggested that this disorder is productive of one or two 
incapacitating episodes, or three to six non-incapacitating 
episodes, per year.  Purulent discharge or crusting has not 
been observed despite multiple examinations.  Indeed, the 
September 2000 VA examination report indicates the veteran's 
sinusitis is under good control.

Given this evidence, the veteran's maxillary sinusitis 
disability picture falls well short of the criteria for a 
compensable evaluation, and the preponderance of the evidence 
is therefore against his claim for that benefit.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001) are not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

IV.  Right calcaneal spur

In the appealed April 1998 rating decision, the RO granted 
service connection for a right calcaneal spur as secondary to 
the veteran's service-connected gouty arthritis and assigned 
a zero percent evaluation as of July 1997.  This evaluation 
has since remained in effect and is at issue in this case.

The RO based the initial zero percent evaluation on the 
findings from an October 1997 VA foot examination.  During 
this examination, the veteran reported a gouty attack of the 
right big toe approximately two months earlier and heel pain 
for two months.  The examination revealed no abnormal 
neurological findings, and the veteran's arch was well-
maintained during weight bearing and non-weight bearing.  
Range of motion studies revealed subtalar joint motion to 30 
degrees, ankle dorsiflexion to 10 degrees, and hallux 
dorsiflexion to 45 degrees.  Other findings included adequate 
extension and flexion of the lesser metatarsophalangeal joint 
two through five, flexible mid-tarsal joints bilaterally, no 
ligamentous laxity, no pain or crepitus with motion, no 
warmth or bogginess of the joints, no redness, a dorsal 
medial bunion bilaterally, and fusion of the second proximal 
interphalangeal joint.  X-rays revealed a calcaneal spur on 
the plantar aspect of the right calcaneus.  The relevant 
impressions were heel spur syndrome, related to gouty 
arthritis; a history of gouty arthritis of the first 
metatarsophalangeal joint of the right, with several 
episodes; and hallux limitous of the first 
metatarsophalangeal joint bilaterally, with dorsal medial 
bunions.

VA x-rays of the right foot from June 1998 revealed very mild 
degenerative changes and hallux valgus deformity involving 
the first metatarsophalangeal joint, as well as mild bony 
spur formation involving the plantar and posterior surfaces 
of the calcaneus.

During his August 2000 RO hearing, the veteran reported 
"very bad" pain of the right heel that "makes it so that 
you can't walk."  

The veteran underwent a second VA feet examination in 
September 2000, during which he indicated that he had no 
present problems with his right calcaneal spur, though there 
would typically be "mild" pain after standing too long.  
Previous treatment with special shoes had helped his heel 
pain.  Upon examination, there was no ankle, foot, or toe 
edema present.  The veteran was able to stand on toes and 
heels on one foot at a time bilaterally.  Vibratory sense was 
absent at the first metatarsophalangeal joint bilaterally.  
There was hallux valgus (Stage I) with a medial bunion 
bilaterally.  Also, there was passive dorsiflexion to 36 
degrees at the first metatarsophalangeal joint on the right.  
Abnormal pronation was shown during the veteran's gait.  He 
had a moderate degree of pes planus, with a hallux valgus of 
one degree bilaterally.  There was ankle dorsiflexion to 10 
degrees bilaterally and no periarticular swelling of the 
joints of the feet and ankles, warmth, redness, ligamentous 
laxity, or subluxation of the metatarsal heads.  The 
pertinent diagnoses included calcaneal spurs of the right, 
not inflamed or painful to touch; bilateral bunions, with 
hallux valgus (Stage I) and permanent loss of range of motion 
of the first metatarsophalangeal joint bilaterally (i.e., 
degenerative joint disease), most likely due to the abnormal 
foot mechanics over the years and not related to gout; and 
motor pes planus bilaterally.  The examiner further opined 
that there was "some functional limitation" for the veteran 
concerning his degenerative joint disease of the first 
metatarsophalangeal joint bilaterally, with permanent loss of 
range of motion.  The examiner further described this 
functional loss as mild to moderate in degree.

During his March 2002 VA Travel Board hearing, the veteran 
indicated that he had been issued a shoe insert for his right 
calcaneal spur and that "the bottom of my heels still bother 
me."  However, he indicated that the pain was not present 
with the insert.

The RO has evaluated the veteran's calcaneal spur of the 
right foot at the zero percent rate by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  See 
38 C.F.R. §§ 4.20, 4.27 (2001).  Under this section, a 
minimum 10 percent evaluation is warranted for moderate foot 
injuries, while a 20 percent evaluation is in order for 
moderately severe foot injuries.

In this case, the Board acknowledges that the veteran has 
been treated for significant right foot symptomatology.  
However, as indicated in the report of the September 2000 VA 
examination, this symptomatology has primarily resulted from 
degenerative joint disease of the first metatarsophalangeal 
joint, rather than from the right heel calcaneal spur.  The 
June 1998 VA x-ray revealed only mild spur formation, and the 
October 1997 VA examination did not reveal pain with motion.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  There was no pain to 
heel touch on the most recent examination in September 2000.  
Moreover, the veteran's complaints of right heel pain have 
been variable, with apparent relief from the use of a heel 
insert reported during his March 2002 hearing.  

Given this symptomatology, the veteran's right calcaneal spur 
has not been shown to be more than mild in degree, and the 
criteria for an initial 10 percent evaluation under 
Diagnostic Code 5284 have not been met.  The Board would 
further point out that this disability encompasses only the 
right heel, and there is no basis for consideration for a 
higher evaluation for flatfoot (Diagnostic Code 5276), 
bilateral weak foot (Diagnostic Code 5277), pes cavus 
(Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), 
hallux valgus (Diagnostic Code 5280), hammer toe (Diagnostic 
Code 5282), or tarsal/metatarsal bone malunion or nonunion 
(Diagnostic Code 5283).

Overall, following consideration of all potentially 
applicable diagnostic criteria, the Board finds that the 
criteria for an initial compensable evaluation for a right 
calcaneal spur have not been met, and the preponderance of 
the evidence is against his claim for that benefit.  The 
Board notes that the veteran's right heel symptomatology has 
been essentially consistent during the pendency of this 
appeal, and "staged" ratings under Fenderson are not 
warranted.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.

V.  Applicability of 38 C.F.R. § 3.321(b)(1)

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that the service-connected disabilities addressed in 
this decision have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

In this regard, the Board notes that the veteran's January 
1998 hospitalization primarily concerned his service-
connected cardiovascular disorder, with the disorders 
addressed in this decision not treated at that time.  The 
Board is also aware that the VA doctor who conducted the 
veteran's November 2000 heart examination commented that his 
impaired hearing and sinusitis (along with his gouty 
arthritis) "would definitely effect [sic] his ability to 
perform tasks or even interact with the public at a desk 
job," this doctor did not specifically examine the veteran's 
hearing and nasal condition.  Moreover, the minimal 
symptomatology shown by the examinations specifically 
addressing those disorders would appear to run counter to the 
November 2000 VA opinion.

Given this evidence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is denied.

The claim of entitlement to a compensable evaluation for 
maxillary sinusitis is denied.

The claim of entitlement to an initial compensable evaluation 
for a right calcaneal spur is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



